--------------------------------------------------------------------------------

 
Exhibit 10.16

PTC-5
 
12-19-06
 
THIRD AMENDMENT TO REVOLVING LOAN AGREEMENT
 
THIS THIRD AMENDMENT TO REVOLVING LOAN AGREEMENT, dated and effective as of
December 22, 2006 (the "Third Amendment"), is made and entered into by and
between BROWN & BROWN, INC., a Florida corporation (the "Borrower"), and
SUNTRUST BANK, a Georgia corporation (the "Lender").
 
WITNESSETH:
 
WHEREAS, on or about September 29, 2003, the Borrower and the Lender entered
into that certain Revolving Loan Agreement (the "Initial Revolving Loan
Agreement") providing for a revolving loan up to the maximum amount of
$75,000,000 from the Lender to the Borrower. Subsequently, that Initial
Revolving Loan Agreement was amended by virtue of that certain First Amendment
To Revolving Loan Agreement (the "First Amendment") dated December 30, 2003, and
by virtue of that certain Second Amendment To Revolving Loan Agreement (the
"Second Amendment") dated July 15, 2004. Hereafter, the term "Initial Revolving
Loan Agreement" includes the First Amendment and the Second Amendment; and
 
WHEREAS, the Borrower desires to reduce the maximum amount of the Revolving Loan
Commitment from $75,000,000 to $20,000,000, and has further requested certain
other adjustments in the Initial Revolving Loan Agreement;
 
WHEREAS, the Borrower desires to incur additional unsecured indebtedness up to
the principal amount of $200,000,000 through the issuance of promissory notes to
one or more investors (the “2006 Note Offering”); and
 
WHEREAS, the Borrower and the Lender wish to amend the Initial Revolving Loan
Agreement so as to permit, among other matters, (i) the reduction of the
Revolving Loan Commitment to $20,000,000, (ii) the elimination of certain
restrictions on unsecured indebtedness by the Borrower, (iii) the 2006 Note
Purchase Agreement, and (iv) the modification of the terms of the Initial
Revolving Loan Agreement in accordance with the terms and conditions of this
Third Amendment.
 
NOW, THEREFORE, in consideration of the mutual covenants made herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
 
1.    Definitions. Unless defined in this Third Amendment, capitalized terms
contained herein shall have the meaning set forth in the Initial Revolving Loan
Agreement.
 
2.    Amendment of Existing Definitions. The following existing definitions
contained in Article I of the Initial Revolving Loan Agreement are hereby
amended:
 
"Applicable Margin" shall mean the percentage designated below based on the
Borrower's Funded Debt to EBITDA Ratio, measured quarterly on a rolling four (4)
quarters basis:
 
Level
Leverage
Ratio
Base Rate
Advances(1)
Eurodollar
Advances
Availability
Fee
I
<1.00x
-1.000%
0.450%
0.100%
II
<1.50x
-1.000%
0.575%
0.125%
III
<2.00x
-1.000%
0.700%
0.150%
IV
>2.00x
-1.000%
0.875%
0.200%



(1) On all Base Rate Advances, the Applicable Margin is a negative 100 basis
points).
 

 

--------------------------------------------------------------------------------





 
provided, however, that adjustments, if any, to the Applicable Margin based on
changes in the Ratio set forth above shall be made and become effective on the
date of this Third Amendment.
 
"Maturity Date" shall mean the earlier of (a) December 20, 2011, and (b) the
date on which all amounts outstanding under this Agreement have been declared or
have automatically become due and payable pursuant to the provisions of Article
IX hereof.
 
"Revolving Loan Commitment" shall mean the amount of $20,000,000 as the same may
be decreased from time to time as a result of any reduction thereof pursuant to
Section 2.5 hereof, or any amendment thereof pursuant to Section 11.2 hereof.
The LC Commitment and the Swingline Commitment shall be deemed to be sublimits
under this Revolving Loan Commitment.
 
3.    New Definitions. The following definitions are added to Article I of the
Initial Revolving Loan Agreement:
 
"2006 Note Offering " shall mean one or more transactions by which the Borrower
has incurred or may in the future incur Indebtedness up to the maximum principal
amount of $200,000,000, all pursuant to the 2006 Note Purchase Agreement.
 
"2006 Note Purchase Agreement" shall mean that certain Note Purchase Agreement
between the Borrower and the Purchasers party thereto and dated December 22,
2006 by which the Borrower has issued Series C Notes (as defined therein) and
pursuant to which the Borrower may issue from time to time Fixed Rate Shelf
Notes and Floating Rate Shelf Notes (as defined therein), as the same may be
amended or modified from time to time.
 
4.    Amendments to Covenants of Initial Revolving Loan Agreement. The Initial
Revolving Loan Agreement is hereby amended as follows:
 
(a)    Section 4.11 captioned “Payments on SunTrust Term Loan From Sale of
Assets” is hereby amended in its entirety to read as follows:
 
Section 4.11 Payments on SunTrust Term Loan From Sale of Assets. Borrower shall
be required to make mandatory principal payments on the SunTrust Term Loan from
100% of the net proceeds received by the Borrower and any of its Subsidiaries
from any sale or other disposition of any Assets (including any Book of Business
Sales) but only to the extent in excess of $10,000,000 in any fiscal year.
 
(b)    Section 8.1 captioned "Indebtedness" is hereby amended in its entirety to
read as follows:
 
Section 8.1 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, other than:
 
(a)    Indebtedness under this Agreement;
 
(b)    Indebtedness outstanding on the date hereof or pursuant to lines of
credit in effect on the date hereof and described on Schedule 8.1(b), together
with all extensions, renewals and refinancings thereof; provided, however, any
such extensions, renewals and refinancings shall not, without the written
consent of the Lender, increase any such Indebtedness or modify the terms of
said Indebtedness on terms less favorable to the maker or obligor;
 
(c)    Purchase money indebtedness to the extent secured by a Lien permitted by
Section 8.2(b) provided such purchase money indebtedness does not exceed
$5,000,000;
 

2

--------------------------------------------------------------------------------





 
(d)    Unsecured current liabilities (other than liabilities for borrowed money
or liabilities evidenced by promissory notes, bonds or similar instruments)
incurred in the ordinary course of business (whether now outstanding or
hereafter arising or incurred) and either (i) not more than thirty (30) days
past due, or (ii) being disputed in good faith by appropriate proceedings with
reserves for such disputed liability maintained in conformity with GAAP and
Indebtedness in the nature of contingent repayment obligations arising in the
ordinary and normal course of business with respect to-deposits and down
payments;
 
(e)    The Intercompany Loans described on Schedule 6.22 and any other loans
between Consolidated Companies not exceeding individually at any time the amount
of $500,000 and in the aggregate at any time the amount of $1,000,000 (excluding
Intercompany Loans listed on Schedule 6.22) provided that no loan or other
extension of credit may be made by a Guarantor to another Consolidated Company
that is not a Guarantor hereunder unless otherwise agreed in writing by the
Lender;
 
(f)    Unsecured, Subordinated Debt, not to exceed an aggregate amount of
$25,000,000, and other Subordinated Debt in form and substance acceptable to the
Lender and evidenced by its written consent thereto;
 
(g)    Unsecured Indebtedness without any limitation of amount provided that the
maturity of said Indebtedness is longer than the maturity of the Facility; and
 
(h)    Unsecured Indebtedness due under the 2004 Note Offering not to exceed at
any time the aggregate amount of $200,000,000 and unsecured Indebtedness due
under the 2006 Note Offering not to exceed at any time the aggregate amount of
$200,000,000.
 
(c)    Section 8.8 of the Initial Revolving Loan Agreement captioned “Optional
Prepayments” is hereby amended in its entirety to read as follows:
 
Section 8.8 Optional Prepayments. Make any payment in violation of the
subordination provisions of any Subordinated Debt.
 
(d)    Section 8.11 of the Initial Revolving Loan Agreement captioned
“Additional Negative Pledges” is hereby deleted in its entirety.
 
(e)    Section 8.12 of the Initial Revolving Loan Agreement captioned
“Limitation on Payment Restrictions Affecting Consolidated Companies” is hereby
amended in its entirety to read as follows:
 
Section 8.12 Limitation on Payment Restrictions Affecting Consolidated
Companies. Create or otherwise cause or suffer to exist or become effective, any
consensual encumbrance or restriction on the ability of any Consolidated Company
to (a) pay dividends or make any other distributions on such Consolidated
Company’s stock, or (b) pay any indebtedness owed to Borrower or any other
Consolidated Company, except in each case any consensual encumbrance or
restriction existing under the Credit Documents, or as are contained in the
documentation of the SunTrust Term Loan, the 2004 Note Purchase Agreement, the
2006 Note Purchase Agreement, or Indebtedness described in Section 8.1(g)
hereof.
 
(f)    Section 8.17 of the Initial Revolving Loan Agreement captioned
“Guaranties” is hereby amended in its entirety to read as follows:
 

3

--------------------------------------------------------------------------------





 
Section 8.17 Guaranties. Without the prior written consent of the Lender, extend
or execute any Guaranty other than (a) endorsements of instruments for deposit
or collection in the ordinary and normal course of business, (b) Guaranties
acceptable in writing to the Lender, and (c) Guaranties for obligations of any
Consolidated Subsidiary, provided, however, said Guaranteed Indebtedness under
this subparagraph (c) will not exceed the aggregate amount of $10,000,000
without the prior written consent of the Lender, and (d) Guaranties of
Subsidiaries in connection with the SunTrust Term Loan, the 2004 Note Purchase
Agreement, the 2006 Note Purchase Agreement, or Indebtedness described in
Section 8.1(g) hereof.
 
(g)    Section 8.18 of the Initial Revolving Loan Agreement captioned “Changes
in Debt Instruments” is hereby deleted in its entirety.
 
5.    Guaranties. The Lender acknowledges that it is considering a request from
the Borrower to eliminate the requirement for Guarantors under the Facility, and
in connection therewith the Lender agrees to waive compliance with the
requirements of Section 6.25 and 7.10 of the Initial Revolving Loan Agreement
until January 30, 2007.
 
6.    Extension Fee/Upfront Fee. In connection with this Third Amendment, the
Borrower shall pay to the Lender a fee of $10,000.00, to be paid with the
execution of this agreement. In addition, the Borrower shall further pay to the
Lender its reasonable costs and attorneys' fees, in connection with this Third
Amendment.
 
7.    Ratification . Except as modified by this Third Amendment, the parties do
hereby confirm and ratify the Initial Revolving Loan Agreement. Hereafter, the
term "Revolving Loan Agreement" means and includes this Third Amendment.
 
8.    Conflicts Between Term Loan and Revolving Loan. In addition to the term
loan evidenced by the Revolving Loan Agreement, the Lender has also extended to
the Borrower a separate and distinct term loan which is evidenced by that
certain Amended and Restated Revolving and Term Loan Agreement (as amended or
modified, the "Term Loan Agreement") dated January 3, 2001, as amended by that
certain First Amendment to Amended and Restated Revolving and Term Loan
Agreement dated July 15, 2004, and that certain Second Amendment to Amended and
Restated Revolving and Term Loan Agreement of even date herewith. To the extent
there is a conflict in the provisions of said Term Loan Agreement and Revolving
Loan Agreement in the Articles relating to Affirmative Covenants or Negative
Covenants (including any definitions relating to or used in said Affirmative or
Negative Covenants), the terms and conditions of the Revolving Loan Agreement
shall govern.
 
Signature Page Follows
 

4

--------------------------------------------------------------------------------



SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING LOAN AGREEMENT
 
IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
Revolving Loan Agreement to be duly executed and delivered by their duly
authorized officers as of the day and year first above written.
 
 
 
 
 
 
Address for Notices:
 
220 South Ridgewood Avenue
Daytona Beach, Florida 23115-2412
Attention: Cory T. Walker
Telephone No.: (386) 239-7250
Telecopy No.: (386) 239-7252
 
BORROWER:
 
BROWN & BROWN, INC.
 
 
By:      /s/ Cory T. Walker                                        
Cory T. Walker, Senior Vice President, Treasurer
and Chief Financial Officer
 
 
 
 
     
With a copy to:
 
Laurel L. Grammig
General Counsel
BROWN & BROWN, INC.
3101 West Martin Luther King Jr. Boulevard
Suite 400
Tampa, Florida 33607
Telephone No.: (813) 222-4182
Telecopy No.: (813) 222-4464
         
 
 
 
 
 
 
Address for Notices:
 
SunTrust Bank
Mail Code FL-Orlando-1106
200 South Orange Avenue
Tower 10
Orlando, FL 32801
Telephone: (407) 237-4636
Telecopy: (407) 237-4076
 
LENDER:
 
SUNTRUST BANK
 
 
 
By:      /s/ Sarah Hudson Anderson
Sarah Hudson Anderson, Vice President
     


 
 
 
 
 
5